Harrison, J., concurring.
1. Upon the facts found by the trial court, the declaration of homestead filed for record in the county recorder’s office by George Styles had the effect, upon his death, to vest in his surviving widow all the estate in the land therein described that was held by him in his lifetime; and her deed to the appellant Kate Miles transferred to her the same estate. The order of the probate court setting this land apart as a homestead for the benefit of the widow and minor children, although made upon the application of the widow, did not divest her of the title that had already vested in her by virtue of her survivorship. That court had no jurisdiction of the subject-matter with which it purported to deal, and its order thereon was without any effect upon the title thus held by the surviving widow. The jurisdiction which is conferred upon the superior court “ in all matters of probate ” is separate and distinct from the ordinary jurisdiction which it exercises in civil matters, and is limited in its exercise to property of the estate of a decedent which is under its control in course of administration; and as at the instant of the husband’s death his widow became vested with the entire estate in the land, the court had no more jurisdiction over it than it had over any other land in which the decedent may have held a life estate, and could make no order affecting its title or the right to its pos*298session. The order setting it apart as a homestead for the use of the widow and minor children had only the negative effect of declaring that it was not subject to administration, except that if the estate of the decedent had any interest in the land subject to such administration such interest would by virtue of the order pass to the widow and minor children.
Whether or not the extrinsic facts were such as to cause the filing of the declaration to impress upon the land the character and incidents of a homestead weie matters in pais, and beyond the jurisdiction of the court sitting in probate to determine. Any issue involving that question, as well as the widow’s right of survivor-ship, must be determined in a different forum, and could not be determined upon an application to the court in probate to set the property aside as a homestead. If the court, upon the contention of any party interested that the property was a part of the estate, notwithstanding the declaration of homestead that had been filed in the lifetime of the decedent, should, upon an application therefor, set it apart as a homestead, it would still follow that only such interest as belonged to the estate could be affected by such order, and any controversy between the widow claiming as survivor and the children claiming under this order could not be determined by the probate court.
2. Assuming, however, that the filing of the declaration was insufficient to impress the land with the homestead claim, and that the land was a part of the estate of the decedent subject to administration, the effect of the order setting it apart was to vest the interest of the decedent’s estate in the land so set apart in the “ several parties ” constituting the family, as is clearly shown in the opinion of Mr. Justice Garoutte, the widow and minor children each taking an undivided fourth. As the sale by the guardian did not purport to be more than of an undivided half of the property, it is evident that one fourth of whatever interest passed under the order set*299ting it aside as a homestead is still outstanding in the minor children.
3. It is a settled rule of this court, that, under a contract for the sale of land which provides for a perfect title, the title must be free from reasonable doubt and fairly deducible of record. The vendee is not required to accept a title depending upon adverse possession, or upon matters which rest purely in parol. Under this rule, the respondent was not required to accept the title tendered him by the appellant. If the homestead created in the lifetime of Styles was for any reason ineffective, it is conceded that an undivided one fourth of the land was not embraced in that deed. The respondent was not compelled to accept the statement of the appellant, or of any one under whom she claimed, that at the time of filing the declaration the facts existed from which the homestead claim was thereby impressed upon the land, so that upon the death of Styles the title vested in his widow, nor was he under any obligation to institute such examination, and determine at his own risk whether they did exist.
4. The petition for the guardian’s sale of the interest of the minors in the land was, in my opinion, sufficient in form to give to the court jurisdiction to make the order of sale.
For these reasons the judgment should be affirmed.
Hearing in Bank denied.